Per Curiam.
Defendant entered a plea of guilty to the charge of breaking and entering with intent *356to commit larceny.1 Posttrial motions to withdraw the guilty plea, vacate sentence, and be granted a new trial were denied May 13, 1968. An application for delayed appeal was granted by this Court on January 6, 1971.
On appeal defendant argues that the trial judge failed to inform defendant that the charge included an “intent to commit larceny”, and that defendant did not plead guilty to that aspect of the charge. We disagree. The record indicates that the defendant was fully informed of the entire charge to which he pled guilty. Further, defendant presents no claim of innocence, or claim that a miscarriage of justice has occurred; rather, he contends that technical noncompliance with the full scope of court rule and statute2 presents grounds for a new trial. We have previously ruled against such a contention. People v. Wade (1970), 24 Mich App 518.
Affirmed.

 MCLA 1971 Cum Supp § 750.110 (Stat Ann 1971 Cum Supp § 28.305).


 GGR 1963, 785.3(2); MCLA § 768.35 (Stat Ann 1954 Rev § 28.1058). These two legal promulgations require a trial judge to satisfy himself that a guilty plea is freely and understandingly made.